Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-15, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. US 2016/0226402 in view of Kudo US 2009/0066187.

Regarding claim 13, Morita teach a control apparatus (Fig. 3A) for a vibration-type actuator comprising: 
a vibration body (100) having: 
an electro-mechanical energy conversion element; (item 114) and 
an elastic body, (item 113) and 
a driven body that is in contact with the vibration body, (item 100) the control 
apparatus comprising: 
a driving unit (301) configured to cause a thrust-up vibration in a pressing direction in which the vibration body is in contact with the driven body and a conveyance vibration in a direction that intersects with the pressing direction;  (Para. 0029) and 
a control unit (item 300) configured to feedback-control at least one of a relative position (item 304 position detecting unit) of the vibration body (item 100). (Para, 0032) Note: As to the feedback control at least one of a relative position, the prior art disclose a deviation between a command value (target position) that is generated at the generating unit 305 which is feedback from the vibration actuator 100, to the position detecting unit 304 detects the relative position of the vibration body and input to the PID control which computes a manipulated variable for the vibrator 115.
and the driven body (item 111) and a driving speed (speed at which the vibrator 115 and the driven body 111 move relatively to each other) by using a first operational parameter (Phase difference) that defines an amplitude ratio (ellipse ratio) of the conveyance vibration to the Note: the thrust-up vibration is interpreted as the driving force (thrust) which moves the vibrator.
and a second operational (Frequency) parameter that defines an amplitude of the conveyance vibration and an amplitude of the thrust-up vibration, (Para. 0034, 0035) Note: the ellipse ratio is interpreted as the amplitude ratio.
and 
Morita do not teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter and a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. 
However, Kudo teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter (Para. 0084) and 
a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. (Para. 0087) Note: as to the range of an absolute value, Kudo explains that “Based on results of measurement in which the phase difference ".theta." is variably set in a range from 90 degrees to -90 degrees, it is therefore understood that the feedback control gain is "1"	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add least one of a feedback control gain of a control amount to the device of Morita as per Kudo the motivation 
 
Regarding claim 14, Morita teach the control apparatus for the vibration-type actuator according to claim 13, wherein the control unit uses phase difference of a plurality of alternating voltages applied to the electro-mechanical energy conversion element as the first operational parameter, and uses at least one of voltage and frequency of the plurality of alternating voltages as the second operational parameter. (Para. 0025).

Regarding claim 18, Morita teach the control apparatus for the vibration-type actuator according to claim 13, wherein the control unit uses a voltage ratio of alternating voltages applied to the electro-mechanical energy conversion element as the first operational parameter, and uses at least one of voltage and frequency of the plurality of alternating voltages as the second operational parameter. (Para. 0025).

Regarding claim 21, Morita teach the control apparatus for the vibration-type actuator according to claim 13, further comprising a position detection unit (item 304) configured to detect a relative position of the vibration body and the driven body, wherein the control unit feeds back the relative position detected by the position detection unit to a calculation of a control amount that is used to drive the vibration-type actuator. (Para. 0032)

Regarding claim 22, Morita teach a control apparatus (Fig. 3A) for a vibration-type actuator comprising: 

an electro-mechanical energy conversion element; (item 114) and 
an elastic body, (item 113) and 
a driven body that is in contact with the vibration body, (item 100) the control 
apparatus comprising: 
a driving step of to cause a thrust-up vibration in a pressing direction in which the vibration body is in contact with the driven body and a conveyance vibration in a direction that intersects with the pressing direction;  (Para. 0029) and 
a control step feedback-controlling at least one of a relative position (item 304 position detecting unit) of the vibration body (item 100). (Para, 0032) Note: As to the feedback control at least one of a relative position, the prior art disclose a deviation between a command value (target position) that is generated at the generating unit 305 which is feedback from the vibration actuator 100, to the position detecting unit 304 detects the relative position of the vibration body and input to the PID control which computes a manipulated variable for the vibrator 115.
and the driven body (item 111) and a driving speed (speed at which the vibrator 115 and the driven body 111 move relatively to each other) in the driving step by a first operational parameter (Phase difference) that defines an amplitude ratio (ellipse ratio) of the conveyance vibration to the thrust-up vibration (Para. 0034, 0035) Note: the thrust-up vibration is interpreted as the driving force (thrust) which moves the vibrator.
and a second operational (Frequency) parameter that defines an amplitude of the conveyance vibration and an amplitude of the thrust-up vibration, (Para. 0034, 0035) Note: the ellipse ratio is interpreted as the amplitude ratio.

Morita do not teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter and a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. 
However, Kudo teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter (Para. 0084) and 
a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. (Para. 0087) Note: as to the range of an absolute value, Kudo explains that “Based on results of measurement in which the phase difference ".theta." is variably set in a range from 90 degrees to -90 degrees, it is therefore understood that the feedback control gain is "1"	
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add least one of a feedback control gain of a control amount to the device of Morita as per Kudo the motivation being that the resonance frequency of the vibrator is prevented from being shifted to the frequency higher than the drive frequency.

Regarding claim 23, Morita teach a control apparatus (Fig. 3A) for a vibration-type actuator comprising: 

an electro-mechanical energy conversion element; (item 114) and 
an elastic body, (item 113) and 
a driven body that is in contact with the vibration body, (item 100) the control 
apparatus comprising: 
a driving unit (301) configured to cause a thrust-up vibration in a pressing direction in which the vibration body is in contact with the driven body and a conveyance vibration in a direction that intersects with the pressing direction;  (Para. 0029) and 
a control unit (item 300) configured to feedback-control at least one of a relative position (item 304 position detecting unit) of the vibration body (item 100). (Para, 0032) Note: As to the feedback control at least one of a relative position, the prior art disclose a deviation between a command value (target position) that is generated at the generating unit 305 which is feedback from the vibration actuator 100, to the position detecting unit 304 detects the relative position of the vibration body and input to the PID control which computes a manipulated variable for the vibrator 115.
and the driven body (item 111) and a driving speed (speed at which the vibrator 115 and the driven body 111 move relatively to each other) by using a first operational (Phase difference) parameter that defines an amplitude ratio of the conveyance vibration to the thrust-up vibration (Para. 0034, 0035) Note: the thrust-up vibration is interpreted as the driving force (thrust) which moves the vibrator.
and a second operational parameter (Frequency) that defines an amplitude of the conveyance vibration and an amplitude of the thrust-up vibration, (Para. 0034, 0035) Note: the ellipse ratio is interpreted as the amplitude ratio.

Morita do not teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter and a feedback control gain of a control amount of the second operational parameter such that the feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. 
However, Kudo teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter (Para. 0084) and 
a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. (Para. 0087) Note: as to the range of an absolute value, Kudo explains that “Based on results of measurement in which the phase difference ".theta." is variably set in a range from 90 degrees to -90 degrees, it is therefore understood that the feedback control gain is "1"	
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add least one of a feedback control gain of a control amount to the device of Morita as per Kudo the motivation being that the resonance frequency of the vibrator is prevented from being shifted to the frequency higher than the drive frequency.


a vibration body (100) having: an electro-mechanical energy conversion element; (item 114) and 
an elastic body, (item 113) and a driven body that is in contact with the vibration body, (item 100) the control 
apparatus comprising: 
a driving unit (301) configured to cause a thrust-up vibration in a pressing direction in which the vibration body is in contact with the driven body and a conveyance vibration in a direction that intersects with the pressing direction;  (Para. 0029) and 
a control unit (item 300) configured to feedback-control at least one of a relative position (item 304 position detecting unit) of the vibration body (item 100). (Para, 0032) Note: As to the feedback control at least one of a relative position, the prior art disclose a deviation between a command value (target position) that is generated at the generating unit 305 which is feedback from the vibration actuator 100, to the position detecting unit 304 detects the relative position of the vibration body and input to the PID control which computes a manipulated variable for the vibrator 115.
and the driven body (item 111) and a driving speed (speed at which the vibrator 115 and the driven body 111 move relatively to each other) by using a first operational (Phase difference) parameter that defines an amplitude ratio of the conveyance vibration to the thrust-up vibration (Para. 0034, 0035) Note: the thrust-up vibration is interpreted as the driving force (thrust) which moves the vibrator.
Frequency) that defines an amplitude of the conveyance vibration and an amplitude of the thrust-up vibration, (Para. 0034, 0035) Note: the ellipse ratio is interpreted as the amplitude ratio.
and 
Morita do not teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter and a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. 
However, Kudo teach configured to output at least one of a feedback control gain of a control amount of the first operational parameter (Para. 0009…. first-order bending vibration corresponds to a first vibration mode shown in FIG. 17A, 0026-0027) and 
a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration. (Para. 0087) Note: as to the range of an absolute value, Kudo explains that “Based on results of measurement in which the phase difference ".theta." is variably set in a range from 90 degrees to -90 degrees, it is therefore understood that the feedback control gain is "1".
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add least one of a feedback control gain of a control amount to the device of Morita as per Kudo the motivation being that the resonance .
Allowable Subject Matter
Claims 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846